Title: From George Washington to Major General John Sullivan, 5 October 1779
From: Washington, George
To: Sullivan, John


        
          Dear Sir
          West-point Octr 5th 79
        
        The 3d Instt I wrote to you, & for fear of accidents inclose a copy of the letter as your forming a junction with this Army as speedily as possible may be of the utmost importance.
        I have not received a line from you since the 30th of Augt which I can no otherwise acct for than by a miscarriage of letters—I am altogether unacquainted with your movements since the battle at Newtown & have only common report for your having advanced to Conosadaga, & returning to Teoga.
        The French fleet have not yet appeared upon this coast but I expect every moment to hear of it off Sandy hook. I am with great regard Yr Most Obed. Ser.
       